Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  May 22, 2015                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  148928-9(63)                                                                                 Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
  DOUGLAS LATHAM,                                                                         Richard H. Bernstein,
                                                                                                          Justices
           Plaintiff-Appellee,
                                                               SC: 148928
  v                                                            COA: 312141
                                                               Oakland CC: 2004-059653-NO
  BARTON MALOW COMPANY,
             Defendant-Appellant.
  ________________________________________/

  DOUGLAS LATHAM,
           Plaintiff-Appellee,                                 SC: 148929
                                                               COA: 313606
  v                                                            Oakland CC: 2004-059653-NO

  BARTON MALOW COMPANY,
             Defendant-Appellant.
  ________________________________________/

       On order of the Court, the motion for reconsideration is considered, and it is
  DENIED.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 22, 2015